Order filed March 10, 2022.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-22-00005-CV



IN RE CAROLYN E. DOUGLAS, INDIVIDUALLY AND DERIVATIVELY
    ON BEHALF OF INTEGRA WEALTH ADVISORS, LLC, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-77058

                                      ORDER

      On January 6, 2022, relators Carolyn E. Douglas, individually and
derivatively on behalf of Integra Wealth Advisors, LLC filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relators ask this Court to compel the Honorable
Fredericka Phillips, presiding judge of the 61st District Court of Harris County, to
vacate the trial court’s December 17, 2021 order, denying relators’ request to
temporarily lift the stay and hold a hearing on its application for temporary
injunction.

      Relator must file with the petition a sufficient record to establish the right to
relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); see
also In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston [14th Dist.] 2011, orig.
proceeding) (stating that “[t]hose seeking the extraordinary remedy of mandamus
must follow the applicable procedural rules. Chief among these is the critical
obligation to provide the reviewing court with a complete and adequate record.”)
(footnote omitted)).

      Relators’ petition and appendix do not comply with the Texas Rules of
Appellate Procedure. In support of relators’ mandamus, relators provided the
Court with various documents; however, relators did not include a verification that
relators filed with their petition “a certified or sworn copy of every document that
is material to the relator’s claim for relief and that was filed in any underlying
proceeding.” Tex. R. App. P. 52.7(a)(1). Relators also did not verify that relators
filed with their petition “a properly authenticated transcript of any relevant
testimony from any underlying proceeding . . . or a statement that no testimony
was adduced in connection with the matter complained.”           Tex. R. App. P.
52.7(a)(2). By this order, the Court gives relators notice that the petition will be
dismissed unless relators supplement and/or amend the petition to addresses the
record issues identified above on or before March 18, 2022.

      The court requests that the real parties in interest in the underlying matter
file a response to the petition for writ of mandamus on or before April 15, 2022.
See Tex. R. App. P. 52.4, 52.8(b)(1).




                                        PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan.




                                         2